Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 1 of 23 PageID #: 1



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------x
                                         :                   ECF CASE
  MARY CONNER AND ON BEHALF OF ALL
                                         :
  OTHER PERSONS SIMILARLY SITUATED,
                                         :
                                         :                   No.:
                  Plaintiffs,
                                         :
                                         :                   CLASS ACTION COMPLAINT
        v.
                                         :
  48TH RESTAURANT ASSOCIATES LLC D/B/A :                     JURY TRIAL DEMANDED
                                         :
  AVRA ESTIATORIO
                                         :
                 Defendant.
                                         :
                                         :
  ------------------------------------x
                              INTRODUCTION

         1.      Plaintiff, MARY CONNER, on behalf of herself and all other persons

  similarly situated, asserts the following claims against Defendant, 48TH RESTAURANT

  ASSOCIATES LLC D/B/A AVRA ESTIATORIO, as follows.

         2.      Plaintiff is a visually-impaired and legally blind person who requires

  screen-reading software to read website content using her computer. Plaintiff uses the terms

  “blind” or “visually-impaired” to refer to all people with visual impairments who meet the

  legal definition of blindness in that they have a visual acuity with correction of less than or

  equal to 20 x 200. Some blind people who meet this definition have limited vision. Others

  have no vision.

         3.      Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

  people in the United States are visually impaired, including 2.0 million who are blind, and

  according to the American Foundation for the Blind’s 2015 report, approximately 400,000

  visually impaired persons live in the State of New York.




                                               -1-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 2 of 23 PageID #: 2



         4.      Plaintiff brings this civil rights action against 48TH RESTAURANT

  ASSOCIATES LLC D/B/A AVRA ESTIATORIO, (“Defendant” or “Avra Estiatorio”) for

  its failure to design, construct, maintain, and operate its website to be fully accessible to

  and independently usable by Plaintiff and other blind or visually-impaired people.

  Defendant’s denial of full and equal access to its website, and therefore denial of its

  products and services offered thereby and in conjunction with its physical location, is a

  violation of Plaintiff’s rights under the Americans with Disabilities Act (“ADA”).

         5.      Because Defendant’s website, www.avrany.com (the “Website” or

  “Defendant’s website”), is not equally accessible to blind and visually-impaired

  consumers, it violates the ADA. Plaintiff seeks a permanent injunction to cause a change

  in Defendant’s corporate policies, practices, and procedures so that Defendant’s website

  will become and remain accessible to blind and visually-impaired consumers.

                               JURISDICTION AND VENUE

         6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

  § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

  U.S.C. § 1281, et seq., and 28 U.S.C. § 1332.

         7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

  Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)

  and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

  (“NYCHRL”) claims.

         8.      Venue is proper in this district under 28 U.S.C. §1391(b)(2) because

  Defendant conducts and continues to conduct a substantial and significant amount of




                                              -2-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 3 of 23 PageID #: 3



  business in this District, Defendant is subject to personal jurisdiction in this District, and a

  substantial portion of the conduct complained of herein occurred in this District.

          9.      Defendant is subject to personal jurisdiction in this District. Defendant has

  been and is committing the acts or omissions alleged herein in the Eastern District of New

  York that caused injury, and violated rights the ADA prescribes to Plaintiff and to other

  blind and other visually impaired-consumers. A substantial part of the acts and omissions

  giving rise to Plaintiff’s claims occurred in the in this District: on separate occasions,

  Plaintiff has been denied the full use and enjoyment of the facilities, goods, and services

  of Defendant’s Website in Queens County. These access barriers that Plaintiff encountered

  have caused a denial of Plaintiff’s full and equal access multiple times in the past, and now

  deter Plaintiff on a regular basis from visiting Defendant’s brick-and mortar restaurant

  location. This includes, Plaintiff attempting to obtain information about Defendant’s

  restaurant (location and hours).

          10.     This Court is empowered to issue a declaratory judgment under 28 U.S.C.

  §§ 2201 and 2202.

                                         THE PARTIES

          11.     Plaintiff, MARY CONNER, at all relevant times, is a resident of Queens

  County. Plaintiff is a blind, visually-impaired handicapped person and a member of

  member of a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-

  (2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

  NYSHRL and NYCHRL.

          12.     Defendant, 48TH RESTAURANT ASSOCIATES LLC D/B/A AVRA

  ESTIATORIO is and was, at all relevant times herein, a domestic limited liability company



                                                -3-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 4 of 23 PageID #: 4



  registered to do business in the State of New York with its principal executive office in

  New York, New York. Defendant operates Avra Estiatorio restaurant as well as Avra

  Estiatorio’s website and advertises, markets, distributes, and/or sells food and other

  products at its location in the State of New York. Defendant is, upon information and belief,

  licensed to do business and is doing business in the State of New York.

         13.       Defendant operates Avra Estiatorio restaurant located at 14 East 60th Street,

  New York, NY. This restaurant constitutes a place of public accommodation. Defendant’s

  restaurant provides to the public important goods and services. Defendant’s Website

  provides consumers with access to an array of goods and services including restaurant

  location and hours, reservations, event booking, information about the menu and other

  goods and services.

         14.       Defendant’s restaurant is a place of public accommodation within the

  definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service,

  privilege, or advantage of Defendant’s restaurant.

                                     NATURE OF ACTION

         15.       The Internet has become a significant source of information, a portal, and a

  tool for conducting business, doing everyday activities such as shopping, learning, banking,

  researching, as well as many other activities for sighted, blind and visually-impaired

  persons alike.

         16.       In today’s tech-savvy world, blind and visually-impaired people have the

  ability to access websites using keyboards in conjunction with screen access software that

  vocalizes the visual information found on a computer screen or displays the content on a

  refreshable Braille display. This technology is known as screen-reading software. Screen-



                                                -4-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 5 of 23 PageID #: 5



  reading software is currently the only method a blind or visually-impaired person may

  independently access the internet. Unless websites are designed to be read by screen-

  reading software, blind and visually-impaired persons are unable to fully access websites,

  and the information, products, and services contained thereon.

         17.     Blind and visually-impaired users of Windows operating system-enabled

  computers and devices have several screen reading software programs available to them.

  Some of these programs are available for purchase and other programs are available

  without the user having to purchase the program separately. Job Access With Speech,

  otherwise known as “JAWS” is currently the most popular, separately purchased and

  downloaded screen-reading software program available for a Windows computer.

         18.     For screen-reading software to function, the information on a website must

  be capable of being rendered into text. If the website content is not capable of being

  rendered into text, the blind or visually-impaired user is unable to access the same content

  available to sighted users.

         19.     The international website standards organization, the World Wide Web

  Consortium, known throughout the world as W3C, has published version 2.0 of the Web

  Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

  guidelines for making websites accessible to blind and visually-impaired people. These

  guidelines are universally followed by most large business entities and government

  agencies to ensure their websites are accessible.

         20.     Non-compliant websites pose common access barriers to blind and visually-

  impaired persons. Common barriers encountered by blind and visually impaired persons

  include, but are not limited to, the following:



                                               -5-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 6 of 23 PageID #: 6



                  a.      A text equivalent for every non-text element is not provided;

                  b.      Title frames with text are not provided for identification and

  navigation;

                  c.      Equivalent text is not provided when using scripts;

                  d.      Forms with the same information and functionality as for sighted

  persons are not provided;

                  e.      Information about the meaning and structure of content is not

  conveyed by more than the visual presentation of content;

                  f.      Text cannot be resized without assistive technology up to 200%

  without losing content or functionality;

                  g.      If the content enforces a time limit, the user is not able to extend,

  adjust or disable it;

                  h.      Web pages do not have titles that describe the topic or purpose;

                  i.      The purpose of each link cannot be determined from the link text

  alone or from the link text and its programmatically determined link context;

                  j.      One or more keyboard operable user interface lacks a mode of

  operation where the keyboard focus indicator is discernible;

                  k.      The default human language of each web page cannot be

  programmatically determined;

                  l.      When a component receives focus, it may initiate a change in

  context;




                                               -6-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 7 of 23 PageID #: 7



                  m.      Changing the setting of a user interface component may

  automatically cause a change of context where the user has not been advised before using

  the component;

                  n.      Labels or instructions are not provided when content requires user

  input, which include captcha prompts that require the user to verify that he or she is not a

  robot;

                  o.      In content which is implemented by using markup languages,

  elements do not have complete start and end tags, elements are not nested according to

  their specifications, elements may contain duplicate attributes and/or any IDs are not

  unique;

                  p.      Inaccessible Portable Document Format (PDFs); and,

                  q.      The name and role of all User Interface elements cannot be

  programmatically determined; items that can be set by the user cannot be programmatically

  set; and/or notification of changes to these items is not available to user agents, including

  assistive technology.

                                  STATEMENT OF FACTS

                              Defendant’s Barriers on Its Website

            21.   Defendant offers the commercial website, www.avrany.com, to the public.

  The website offers features which should allow all consumers to access the goods and

  services which Defendant offers in connection with their physical location. The goods and

  services offered by Defendant include, but are not limited to the following, which allow

  consumers to: find information about restaurant location and hours of operation,

  reservations, event bookings, menus, and access to various other goods and services.



                                              -7-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 8 of 23 PageID #: 8



         22.     It is, upon information and belief, Defendant’s policy and practice to deny

  Plaintiff, along with other blind or visually-impaired users, access to Defendant’s website,

  and to therefore specifically deny the goods and services that are offered and integrated

  with Defendant’s restaurant. Due to Defendant’s failure and refusal to remove access

  barriers to its website, Plaintiff and visually-impaired persons have been and are still being

  denied equal access to Defendant’s restaurant and the numerous goods, services, and

  benefits offered to the public through the Website.

         23.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

  computer without the assistance of screen-reading software. Plaintiff is, however, a

  proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited

  the Website on separate occasions using the JAWS screen-reader.

         24.     During Plaintiff’s visits to the Website, the last occurring in June, 2019,

  Plaintiff encountered multiple access barriers that denied Plaintiff full and equal access to

  the facilities, goods and services offered to the public and made available to the public; and

  that denied Plaintiff the full enjoyment of the facilities, goods, and services of the Website,

  as well as to the facilities, goods, and services of Defendant’s physical location in New

  York by being unable to learn more information on the restaurant location and hours,

  reservations, event booking, information about the menu and other goods and services.

         25.     While attempting to navigate the Website, Plaintiff encountered multiple

  accessibility barriers for blind or visually-impaired people that include, but are not limited

  to, the following:

                 a.      Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is

  an invisible code embedded beneath a graphical image on a website. Web accessibility



                                               -8-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 9 of 23 PageID #: 9



  requires that alt-text be coded with each picture so that screen-reading software can speak

  the alt-text where a sighted user sees pictures, which includes captcha prompts. Alt-text

  does not change the visual presentation, but instead a text box shows when the mouse

  moves over the picture. The lack of alt-text on these graphics prevents screen readers from

  accurately vocalizing a description of the graphics. As a result, visually-impaired Avra

  Estiatorio customers are unable to determine what is on the website, browse, look for

  restaurant locations and hours of operation, make reservations, check out Defendants'

  specials, or make any purchases;

                 b.       Empty Links That Contain No Text causing the function or purpose

  of the link to not be presented to the user. This can introduce confusion for keyboard and

  screen-reader users;

                 c.       Redundant Links where adjacent links go to the same URL address

  which results in additional navigation and repetition for keyboard and screen-reader users;

  and

                 d.       Linked Images Missing Alt-text, which causes problems if an image

  within a link contains no text and that image does not provide alt-text. A screen reader then

  has no content to present the user as to the function of the link, including information

  contained in PDFs.

                         Defendant Must Remove Barriers To Its Website

         26.     Due to the inaccessibility of Defendant’s Website, blind and visually-

  impaired customers such as Plaintiff, who need screen-readers, cannot fully and equally

  use or enjoy the facilities, goods, and services Defendants offers to the public on its

  Website. The access barriers Plaintiff encountered have caused a denial of Plaintiff’s full



                                              -9-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 10 of 23 PageID #: 10



   and equal access in the past, and now deter Plaintiff on a regular basis from accessing the

   Website.

          27.     These access barriers on Defendant’s Website have deterred Plaintiff from

   visiting Defendant’s physical restaurant location, and enjoying it equal to sighted

   individuals because: Plaintiff was unable to find the location and hours of operation of

   Defendant’s physical restaurant on its Website, preventing Plaintiff from visiting the

   location to purchase items, and to view the items.

          28.     If the Website was equally accessible to all, Plaintiff could independently

   navigate the Website and complete a desired transaction as sighted individuals do.

          29.     Through her attempts to use the Website, Plaintiff has actual knowledge of

   the access barriers that make these services inaccessible and independently unusable by

   blind and visually-impaired people.

          30.     Because simple compliance with the WCAG 2.0 Guidelines would provide

   Plaintiff and other visually-impaired consumers with equal access to the Website, Plaintiff

   alleges that Defendant has engaged in acts of intentional discrimination, including but not

   limited to the following policies or practices:

                  a.      Constructing and maintaining a website that is inaccessible to

   visually-impaired individuals, including Plaintiff;

                  b.      Failure to construct and maintain a website that is sufficiently

   intuitive so as to be equally accessible to visually-impaired individuals, including Plaintiff;

   and,




                                                -10-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 11 of 23 PageID #: 11



                     c.     Failing to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind and visually-impaired consumers, such as

   Plaintiff, as a member of a protected class.

          31.        Defendant therefore uses standards, criteria or methods of administration

   that have the effect of discriminating or perpetuating the discrimination of others, as

   alleged herein.

          32.        The ADA expressly contemplates the injunctive relief that Plaintiff seeks in

   this action. In relevant part, the ADA requires:

   In the case of violations of . . . this title, injunctive relief shall include an order to alter
   facilities to make such facilities readily accessible to and usable by individuals with
   disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
   modification of a policy . . .

   42 U.S.C. § 12188(a)(2).

          33.        Because Defendant’s Website has never been equally accessible, and

   because Defendant lacks a corporate policy that is reasonably calculated to cause its

   Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

   seeks a permanent injunction requiring Defendant to retain a qualified consultant

   acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply with

   WCAG 2.0 guidelines for Defendant’s Website. Plaintiff seeks that this permanent

   injunction requiring Defendant to cooperate with the Agreed Upon Consultant to:

                     a.     Train Defendant’s employees and agents who develop the Website

   on accessibility compliance under the WCAG 2.0 guidelines;

                     b.     Regularly check the accessibility of the Website under the WCAG

   2.0 guidelines;




                                                  -11-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 12 of 23 PageID #: 12



                  c.      Regularly test user accessibility by blind or vision-impaired persons

   to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,

                  d.      Develop an accessibility policy that is clearly disclosed on

   Defendant’s Websites, with contact information for users to report accessibility-related

   problems.

          34.     If the Website was accessible, Plaintiff and similarly situated blind and

   visually-impaired people could independently view service items, locate Defendant’s

   restaurant location and hours of operation, research related products and services available

   via the Website.

          35.     Although Defendant may currently have centralized policies regarding

   maintaining and operating its Website, Defendant lacks a plan and policy reasonably

   calculated to make them fully and equally accessible to, and independently usable by, blind

   and other visually-impaired consumers.

          36.     Without injunctive relief, Plaintiff and other visually-impaired consumers

   will continue to be unable to independently use the Website, violating their rights.

                              CLASS ACTION ALLEGATIONS

          37.     Plaintiff, on behalf of herself and all others similarly situated, seeks to

   certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

   individuals in the United States who have attempted to access Defendants' Website and as

   a result have been denied access to the equal enjoyment of goods and services offered in

   Defendant’s' physical location, during the relevant statutory period.

          38.     Plaintiff, on behalf of herself and all others similarly situated, seeks certify

   a New York subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals



                                               -12-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 13 of 23 PageID #: 13



   in the State of New York who have attempted to access Defendant’s Website and as a result

   have been denied access to the equal enjoyment of goods and services offered in

   Defendant’s physical location, during the relevant statutory period.

          39.     Common questions of law and fact exist amongst Class, including:

                  a.     Whether Defendant’s Website is a “public accommodation” under

   the ADA;

                  b.     Whether Defendant’s Website is a “place or provider of public

   accommodation” under the NYSHRL or NYCHRL;

                  c.     Whether Defendant’s Website denies the full and equal enjoyment

   of its goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating the ADA; and

                  d.     Whether Defendant’s Website denies the full and equal enjoyment

   of its goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating the NYSHRL or NYCHRL.

          40.     Plaintiff’s claims are typical of the Class. The Class, similarly to the

   Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

   violated the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers

   on its Website so either can be independently accessible to the Class.

          41.     Plaintiff will fairly and adequately represent and protect the interests of the

   Class Members because Plaintiff has retained and is represented by counsel competent and

   experienced in complex class action litigation, and because Plaintiff has no interests

   antagonistic to the Class Members. Class certification of the claims is appropriate under

   Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally



                                                 -13-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 14 of 23 PageID #: 14



   applicable to the Class, making appropriate both declaratory and injunctive relief with

   respect to Plaintiff and the Class as a whole.

          42.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

   23(b)(3) because fact and legal questions common to Class Members predominate over

   questions affecting only individual Class Members, and because a class action is superior

   to other available methods for the fair and efficient adjudication of this litigation.

          43.     Judicial economy will be served by maintaining this lawsuit as a class action

   in that it is likely to avoid the burden that would be otherwise placed upon the judicial

   system by the filing of numerous similar suits by people with visual disabilities throughout

   the United States.

                             FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

          44.      Plaintiff, on behalf of herself and the Class Members, repeats and realleges

   every allegation of the preceding paragraphs as if fully set forth herein.

          45.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

   No individual shall be discriminated against on the basis of disability in the full and equal
   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
   any place of public accommodation by any person who owns, leases (or leases to), or
   operates a place of public accommodation.

   42 U.S.C. § 12182(a).


          46.     Defendant’s restaurant is a place of public accommodation within the

   definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service,

   privilege, or advantage of Defendant’s restaurant. The Website is a service that is integrated

   with this location.




                                                -14-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 15 of 23 PageID #: 15



          47.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

   discrimination to deny individuals with disabilities the opportunity to participate in or

   benefit from the goods, services, facilities, privileges, advantages, or accommodations of

   an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

          48.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

   discrimination to deny individuals with disabilities an opportunity to participate in or

   benefit from the goods, services, facilities, privileges, advantages, or accommodation,

   which is equal to the opportunities afforded to other individuals. 42 U.S.C. §

   12182(b)(1)(A)(ii).

          49.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

   also includes, among other things:

   [A] failure to make reasonable modifications in policies, practices, or procedures, when
   such modifications are necessary to afford such goods, services, facilities, privileges,
   advantages, or accommodations to individuals with disabilities, unless the entity can
   demonstrate that making such modifications would fundamentally alter the nature of such
   goods, services, facilities, privileges, advantages or accommodations; and a failure to take
   such steps as may be necessary to ensure that no individual with a disability is excluded,
   denied services, segregated or otherwise treated differently than other individuals because
   of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
   such steps would fundamentally alter the nature of the good, service, facility, privilege,
   advantage, or accommodation being offered or would result in an undue burden.

   42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

          50.     The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is a member of a protected class of

   persons under the ADA, has a physical disability that substantially limits the major life

   activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

   Plaintiff has been denied full and equal access to the Website, has not been provided

   services that are provided to other patrons who are not disabled, and has been provided

                                               -15-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 16 of 23 PageID #: 16



   services that are inferior to the services provided to non-disabled persons. Defendant has

   failed to take any prompt and equitable steps to remedy its discriminatory conduct. These

   violations are ongoing.

             51.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

   and incorporated therein, Plaintiff, requests relief as set forth below.

                                 SECOND CAUSE OF ACTION
                                VIOLATIONS OF THE NYSHRL

             52.   Plaintiff, on behalf of herself and the New York Sub-Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set forth

   herein.

             53.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

   practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

   or employee of any place of public accommodation . . . because of the . . . disability of any

   person, directly or indirectly, to refuse, withhold from or deny to such person any of the

   accommodations, advantages, facilities or privileges thereof.”

             54.   Defendant’s physical location is located in State of New York and

   throughout the United States and constitute sales establishments and public

   accommodations within the definition of N.Y. Exec. Law § 292(9). Defendant’s Website

   is a service, privilege or advantage of Defendant. Defendant’s Website is a service that is

   by and integrated with this physical location.

             55.   Defendant is subject to New York Human Rights Law because they own

   and operate its physical location and Website. Defendants are a person within the meaning

   of N.Y. Exec. Law § 292(1).




                                                -16-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 17 of 23 PageID #: 17



          56.     Defendants are violating N.Y. Exec. Law § 296(2)(a) in refusing to update

   or remove access barriers to its Website, causing its Website and the services integrated

   with Defendant’s physical location to be completely inaccessible to the blind. This

   inaccessibility denies blind patrons full and equal access to the facilities, goods and

   services that Defendant makes available to the non-disabled public.

          57.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

   includes, among other things, “a refusal to make reasonable modifications in policies,

   practices, or procedures, when such modifications are necessary to afford facilities,

   privileges, advantages or accommodations to individuals with disabilities, unless such

   person can demonstrate that making such modifications would fundamentally alter the

   nature of such facilities, privileges, advantages or accommodations being offered or would

   result in an undue burden".

          58.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

   also includes, “a refusal to take such steps as may be necessary to ensure that no individual

   with a disability is excluded or denied services because of the absence of auxiliary aids and

   services, unless such person can demonstrate that taking such steps would fundamentally

   alter the nature of the facility, privilege, advantage or accommodation being offered or

   would result in an undue burden.”

          59.     Readily available, well-established guidelines exist on the Internet for

   making websites accessible to the blind and visually impaired. These guidelines have been

   followed by other large business entities and government agencies in making their website

   accessible, including but not limited to: adding alt-text to graphics and ensuring that all

   functions can be performed using a keyboard. Incorporating the basic components to make



                                               -17-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 18 of 23 PageID #: 18



   its Website accessible would neither fundamentally alter the nature of Defendant’s business

   nor result in an undue burden to Defendant.

          60.     Defendant’s actions constitute willful intentional discrimination against the

   class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2) in

   that Defendant has:

                  a.     constructed and maintained a website that is inaccessible to blind

   class members with knowledge of the discrimination; and/or

                  b.     constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.     failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          61.     Defendant has failed to take any prompt and equitable steps to remedy their

   discriminatory conduct. These violations are ongoing.

          62.     Defendant discriminates and will continue in the future to discriminate

   against Plaintiff and New York Sub-Class Members on the basis of disability in the full

   and equal enjoyment of the goods, services, facilities, privileges, advantages,

   accommodations and/or opportunities of Defendant’s Website and its physical location

   under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

   Defendant from continuing to engage in these unlawful practices, Plaintiff and the Sub-

   Class Members will continue to suffer irreparable harm.

          63.     Defendant’s actions were and are in violation of New York State Human

   Rights Law and therefore Plaintiff invokes her right to injunctive relief to remedy the

   discrimination.



                                              -18-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 19 of 23 PageID #: 19



             64.   Plaintiff is also entitled to compensatory damages, as well as civil penalties

   and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

             65.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

             66.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

   forth and incorporated therein Plaintiff prays for judgment as set forth below.

                                  THIRD CAUSE OF ACTION
                                VIOLATIONS OF THE NYCHRL

             67.   Plaintiff, on behalf of herself and the New York Sub-Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set forth

   herein.

             68.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an

   unlawful discriminatory practice for any person, being the owner, lessee, proprietor,

   manager, superintendent, agent or employee of any place or provider of public

   accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold

   from or deny to such person, any of the accommodations, advantages, facilities or

   privileges thereof.”

             69.   Defendant’s location is a sales establishment and a public accommodation

   within the definition of N.Y.C. Admin. Code § 8-102(9), and its Website is a service that

   is integrated with its establishment.

             70.   Defendant is subject to NYCHRL because it owns and operates its physical

   location in the City of New York and its Website, making it a person within the meaning

   of N.Y.C. Admin. Code § 8-102(1).

             71.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in

   refusing to update or remove access barriers to Website, causing its Website and the

                                                -19-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 20 of 23 PageID #: 20



   services integrated with its physical location to be completely inaccessible to the blind.

   This inaccessibility denies blind patrons full and equal access to the facilities, goods, and

   services that Defendant makes available to the non-disabled public.

          72.     Defendant is required to “make reasonable accommodation to the needs of

   persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

   from discriminating on the basis of disability shall make reasonable accommodation to

   enable a person with a disability to . . . enjoy the right or rights in question provided that

   the disability is known or should have been known by the covered entity.” N.Y.C. Admin.

   Code § 8-107(15)(a).

          73.     Defendant’s actions constitute willful intentional discrimination against the

   Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-

   107(4)(a) and § 8-107(15)(a) in that Defendant has:

                  a.      constructed and maintained a website that is inaccessible to blind

   class members with knowledge of the discrimination; and/or

                  b.      constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.      failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          74.     Defendant has failed to take any prompt and equitable steps to remedy its

   discriminatory conduct. These violations are ongoing.

          75.     As such, Defendant discriminates, and will continue in the future to

   discriminate against Plaintiff and members of the proposed class and subclass on the basis

   of disability in the full and equal enjoyment of the goods, services, facilities, privileges,



                                               -20-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 21 of 23 PageID #: 21



   advantages, accommodations and/or opportunities of its Website and its establishments

   under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

   Defendant from continuing to engage in these unlawful practices, Plaintiff and members

   of the class will continue to suffer irreparable harm.

          76.      Defendant’s actions were and are in violation of the NYCHRL and therefore

   Plaintiff invokes her right to injunctive relief to remedy the discrimination.

          77.      Plaintiff is also entitled to compensatory damages, as well as civil penalties

   and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense.

          78.      Plaintiff is also entitled to reasonable attorneys’ fees and costs.

          79.      Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

   procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

   forth below.

                                 FOURTH CAUSE OF ACTION
                                   DECLARATORY RELIEF

          80.      Plaintiff, on behalf of herself and the Class and New York Sub-Class

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

   forth herein.

          81.      An actual controversy has arisen and now exists between the parties in that

   Plaintiff contends, and is informed and believes that Defendant denies, that its Website

   contains access barriers denying blind customers the full and equal access to the goods,

   services and facilities of its Website and by extension its physical location, which

   Defendant owns, operates and controls, fails to comply with applicable laws including, but

   not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,




                                                -21-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 22 of 23 PageID #: 22



   N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

   discrimination against the blind.

          82.     A judicial declaration is necessary and appropriate at this time in order that

   each of the parties may know their respective rights and duties and act accordingly.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

                  a.      A preliminary and permanent injunction to prohibit Defendant from

   violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law

   § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

                  b.      A preliminary and permanent injunction requiring Defendant to take

   all the steps necessary to make its Website into full compliance with the requirements set

   forth in the ADA, and its implementing regulations, so that the Website is readily

   accessible to and usable by blind individuals;

                  c.      A declaration that Defendant owns, maintains and/or operates its

   Website in a manner that discriminates against the blind and which fails to provide access

   for persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§

   12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq.,

   and the laws of New York

                  d.      An order certifying the Class and Sub-Class under Fed. R. Civ. P.

   23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and her attorneys

   as Class Counsel;




                                               -22-
Case 1:19-cv-04434-DLI-RLM Document 1 Filed 08/05/19 Page 23 of 23 PageID #: 23



                  e.      Compensatory damages in an amount to be determined by proof,

   including all applicable statutory damages and fines, to Plaintiff and the proposed class for

   violations of their civil rights under New York State Human Rights Law and City Law;

                  f.      Pre- and post-judgment interest;

                  g.      An award of costs and expenses of this action together with

   reasonable attorneys’ and expert fees; and

                  h.      Such other and further relief as this Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

   of fact the Complaint raises.

   Dated: New York, New York
          July 31, 2019

                                             THE LAW OFFICE OF DARRYN SOLOTOFF
                                                                 s/Darryn G. Solotoff

                                                                           Darryn G. Solotoff
                                                             100 Quentin Roosevelt Blvd, #208
                                                                Garden City, New York 11530
                                                                         Phone: 516.695-0052
                                                                           Fax: 212.656.1845
                                                                              ds@lawsolo.net

                                                                GOTTLIEB & ASSOCIATES
                                                                      s/Jeffrey M. Gottlieb

                                                                 Jeffrey M. Gottlieb (JG-7905)
                                                                  Dana L. Gottlieb (DG-6151)
                                                                GOTTLIEB & ASSOCIATES
                                                               150 East 18th Street, Suite PHR
                                                                  New York, New York 10003
                                                                             Tel: 212.228.9795
                                                                             Fax: 212.982.6284
                                                                                 nyjg@aol.com
                                                                         Jeffrey@gottlieb.legal



                                                -23-
